Citation Nr: 1825568	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the claimed disability.

In a November 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In December 2014, however, he withdrew his Board hearing request and requested a hearing with an RO Decision Review Officer (DRO), which was held in January 2017.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary to ensure there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a May 2013 VA audiological examination, the examiner indicated that the Veteran reported that his hearing loss began in 1972, after his separation from service.  Due to his significant history of civilian noise exposure and the reported onset of hearing loss occurring after his military service, it was impossible to rule out the effects of civilian noise exposure on the Veteran's hearing loss.  It was therefore less likely as not that the hearing loss began during military service.  

In a July 2017 VA examination, the examiner indicated there was no new objective evidence available for consideration and opined that it was less likely than not that the Veteran's hearing loss was caused by or related to his military service.  

However, in a November 2014 substantive appeal (VA Form 9) and in the January 2017 DRO conference, the Veteran explained that the May 2013 VA examiner mischaracterized his comment.  The Veteran asserted that his hearing loss was first diagnosed in 1972 when he began his employment at Boeing.  He stated that the hearing loss existed prior to 1972, but had not been formally diagnosed.

The claims file does not currently contain any records from Boeing.  There are also no records associated with the claims file dated prior to 1994, except one urology record dated in February 1970.  As such, the AOJ should attempt to obtain records from Boeing and any other potentially relevant treatment records.

On remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including from Boeing, showing any relevant treatment.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from March 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3 After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




